MANDATE

                                   Court of Appeals
                              First District of Texas
                                    NO. 01-15-00011-CV

                                 BOB DEUELL, Appellant

                                              V.

                  TEXAS RIGHT TO LIFE COMMITTEE, INC., Appellee

   Appeal from the 152nd District Court of Harris County. (Tr. Ct. No. 2014-32179).

TO THE 152nd DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

         Before this Court, on the 24th day of February, 2015, the cause upon appeal to
revise or to reverse your judgment was determined. This Court made its order in these
words:
                The cause heard today by the Court is an appeal from the purported
         denial of a motion to dismiss under the Texas Citizens Participation Act.
         After due consideration, the Court dismisses the appeal for want of
         jurisdiction.

                The Court orders that costs be taxed against appellant, Bob Deuell.

                The Court orders that this decision be certified below for observance.

                Judgment rendered February 24, 2015.

                Per curiam opinion delivered by panel consisting of Justices Jennings,
       Higley, and Huddle.




       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in
this behalf and in all things to have it duly recognized, obeyed, and executed.




May 15, 2015
Date                                                    CHRISTOPHER A. PRINE
                                                        CLERK OF THE COURT